
	

113 HR 4789 IH: To amend the Internal Revenue Code of 1986 to make the deduction for State and local general sales taxes permanent.
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4789
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Fincher introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the deduction for State and local general sales
			 taxes permanent.
	
	
		1.Deduction for State and local general sales taxes made permanent
			(a)In generalSection 164(b)(5) of the Internal Revenue Code of 1986 is amended by striking subparagraph (I).
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			
